Memorandum:
Defendant appeals from a judgment convicting him upon a jury verdict of, inter alia, grand larceny in the third degree (Penal Law former § 155.35) and criminal possession of stolen property in the third degree (§ 165.50). We reject defendant’s contention that County Court erred in refusing to suppress an in-court identification of defendant based on an unduly suggestive photo array identification procedure. The People met their burden of establishing the reasonableness of the police *1504conduct in conducting the identification procedure in question, and defendant failed to meet his burden of proving that the procedure was unduly suggestive (see People v Chipp, 75 NY2d 327, 335 [1990], cert denied 498 US 833 [1990]).
Defendant failed to renew his motion for a trial order of dismissal after presenting evidence, and thus he failed to preserve for our review his contention that the conviction is not supported by legally sufficient evidence (see People v Hines, 97 NY2d 56, 61 [2001], rearg denied 97 NY2d 678 [2001]; People v Pearson, 26 AD3d 783 [2006], lv denied 6 NY3d 851 [2006]). In any event, that contention is without merit (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Present — Smith, J.P, Garni, Lindley, Sconiers and Martoche, JJ.